UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                   1/7/2020


ESLAM HASSAN,

                                            Plaintiff,               19-CV-05938 (PGG)(SN)

                          -against-                                          ORDER

CORRECTION OFFICER REYNOSO, et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        On January 6, 2020, the Law Department filed a letter identifying certain individual

Defendants named as John Does in Plaintiff’s Amended Complaint. ECF No. 33. Pursuant to

Federal Rule of Civil Procedure 21, the Clerk of Court is requested to modify the caption to

replace Doctor John Doe with Frank Flores, DO, and replace Nurse Jane Doe with Ivor Bharat,

PA. This Order shall further serve as an amendment to Plaintiff’s Amended Complaint.

        Within 14 days of this Order, Defendants Flores and Bharat are ORDERED to either file

a waiver of service or provide the Court with an address so that service may be effected by the

U.S. Marshal Service. The Court acknowledges the waivers of service filed by Defendant

Officers Lee, Williams and Reynoso. Defendants Williams and Reynoso shall respond to the

Amended Complaint by February 3, 2020. In light of the delays in prosecuting this case, the

Court requests that Defendant Lee—whose response is otherwise due on March 9, 2020—also

respond to the Amended Complaint on February 3, 2020.

SO ORDERED.

DATED:           January 7, 2020
                 New York, New York
cc:   Eslam Hassan (by chambers)
      16-A-4333
      Marcy Correctional Facility
      Box 3600
      Marcy, NY 13403-3600




                                    2
